Citation Nr: 1758837	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for residuals of prostate cancer.

2.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for tinnitus.

3.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for erectile dysfunction (ED).

4.  Entitlement to an effective date prior to October 18, 2011, for the award of service connection for posttraumatic stress disorder (PTSD) with secondary alcohol dependence and cannabis abuse.

5.  Entitlement to an initial evaluation in excess of 100 percent for residuals of prostate cancer, prior to January 1, 2012.

6.  Entitlement to an initial evaluation in excess of 50 percent for PTSD with secondary alcohol dependence and cannabis abuse.

7.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, from January 1, 2012.

8.  Entitlement to an initial compensable rating for ED.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014, June 2015 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a February 2016 decision, the Board reopened the claim for service connection for a heart disability and denied service connection for bilateral hearing loss, a concussion, and headaches.  In addition, the Board remanded the reopened claim for service connection for a heart disability and, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), remanded the earlier effective date claims for prostate cancer residuals, ED, and tinnitus, and the increased rating claims for prostate cancer residuals and ED.

During the pendency of this appeal, in an August 2015 rating decision, the initial rating for PTSD was increased from 30 percent to 50 percent.  Likewise, in an August 2016 rating decision, the rating for residuals of prostate cancer status post radiation therapy was increased to 20 percent (from noncompensable), effective January 1, 2012.  As higher ratings are still possible, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of increased ratings for prostate cancer after January 1, 2012, and ED, the issue of service connection for a heart disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2015 RO decision awarded service connection for residuals of prostate cancer, tinnitus, and ED, all effective from October 18, 2011.

2.  A February 2014 RO decision awarded service connection for PTSD with secondary alcohol dependence and cannabis abuse, effective from October 18, 2011.

3.  A May 1971 rating decision, which denied service connection for a heart disorder due to a nervous condition, is final because the Veteran did not appeal and new and material evidence was not received with respect to the claim within a year of notification of the decision.

4  The evidence reflects that the Veteran did not file service connection claims for prostate cancer, tinnitus, PTSD or ED prior to October 18, 2011, and there is no document in the claims file prior to that date from which a claim can be inferred.

5.  The Veteran is in receipt of the maximum schedular rating for prostate cancer until January 1, 2012.

6.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD with secondary alcohol dependence and cannabis abuse have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 18, 2011 for the grant of service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

2.  The criteria for an effective date prior to October 18, 2011 for the grant of service connection for ED have not been met.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

3.  The criteria for an effective date prior to October 18, 2011 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

4.  The criteria for an effective date prior to October 18, 2011 for the grant of service connection for PTSD with secondary alcohol dependence and cannabis abuse have not been met.  38 U.S.C.A. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

5.  The criteria for entitlement to an initial rating in excess of 100 percent for prostate cancer prior to January 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115, Diagnostic Code (DC) 7528 (2017).

6.   With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD with secondary alcohol dependence and cannabis abuse, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the February 2016 remand directives has been achieved, with respect to the claims decided herein.  Here, the Board remanded the matter of entitlement to earlier effective dates for the awards of service connection for tinnitus, ED, and prostate cancer, as well as the claim for an increased rating for prostate cancer prior to January 1, 2012, for issuance of an SOC pursuant to Manlincon, 12 Vet. App. 238, and 38 C.F.R. § 19.9(c) (2017).  An SOC was issued in April 2016.  Subsequently, the Veteran perfected his appeal of those issues.  As such, substantial compliance with the February 2016 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Effective Dates

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b).

Prior to recent amendments inapplicable to the current case, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this instance, the same effective date was assigned for prostate cancer, tinnitus, ED and PTSD-October 18, 2011.  That is the date the Veteran's claim for service connection for prostate cancer, ringing in the ears, and a mental health condition was received.

There is no evidence or argument that a claim for service connection for prostate cancer, tinnitus or ED was received prior to October 18, 2011.

Regarding PTSD, the Board notes that the Veteran filed a claim for service connection for a heart ailment in May 1971.  In that claim, the Veteran noted that his heart ailment was possibly due to a nervous condition. 

To the extent that he claims an effective date of May 1971 for the award of service connection for PTSD is warranted, the Board finds such an argument unavailing (notwithstanding the fact that the Veteran appeared to be claiming service connection for a heart condition, not a psychiatric disorder).

An October 1971 rating decision denied service connection for a heart condition due to a nervous condition.  The Veteran did not appeal this decision, and new and material evidence was not received within a year of its issuance.  The October 1971 rating decision became final with respect to that claim.  38 U.S.C.A. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Indeed, it was not until October 18, 2011, that any claim for a service connection for PTSD was received.  In the interim, there was no evidence of any attempt to file a claim for service connection whatsoever.

Further, since the instant claims were filed prior to March 24, 2015, the Board has considered whether an informal claim was filed prior to October 18, 2011.  38 C.F.R. § 3.155 (2017).  An informal claim was "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  With regard to the claims for service connection for prostate cancer, ED and tinnitus, there is no communication evidencing intent to apply for benefits with respect to those disabilities.  As regards PTSD, the evidence between October 1971 and May 19, 2010 is void of any record indicating an intent to apply for service connection for such.  Indeed, here, there is no communication or action, indicating intent to apply for one or more VA benefits until October 18, 2011.  Id.  A pending service connection claim for any of the disabilities is not found under the regulations recognizing informal claims prior to March 24, 2015.  Id.

Given the finality of the October 1971 rating decision, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r) (2017).  Accordingly, the Board concludes that October 18, 2011, is the proper effective date for the grants of service connection for PTSD.  Likewise, that is the date that the Veteran's claims for service connection for prostate cancer, tinnitus and ED were received.  There is no argument as to what is the appropriate effective date for any disability considered herein.  As a preponderance of the evidence is against entitlement to an earlier effective date for these claims, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this appeal, the Veteran is challenging the initially assigned disability ratings. The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Prostate Cancer

Prior to January 1, 2012, the Veteran is in receipt of a 100 percent rating for residuals of prostate cancer.  A 100 percent rating is the maximum assignable rating for that disability under 38 C.F.R. § 4.115, DC 7528.  As the Veteran is in receipt of the maximum schedular rating for the period prior to January 1, 2012, the Board is unable to grant any additional benefits for this disability.  As such, the claim for a rating in excess of 100 percent prior to January 1, 2012, must be denied.

B.  PTSD

The Veteran is in receipt of an initial 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

The Veteran was afforded a VA examination in August 2012.  There, a GAF score of 50 was assigned.  The examiner noted that psychiatric symptoms result in occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was divorced, but remarried in 1974 and has been married since that time.  He reported a good relationship with his wife.  The Veteran described living with his wife at his sister-in-law's house.  He noted helping his wife with housekeeping and bookkeeping.  The Veteran reported working until 1999, when he developed arthritis, which forced him to retire.  He described problems with re-experiencing trauma, avoidance and hypervigilance.  Symptoms noted were: anxiety, chronic sleep impairment and impaired judgment.

The Veteran submitted a disability benefits questionnaire (DBQ) dated March 2014.  A GAF score of 50 was recorded.  The authoring psychologist noted that PTSD results in occupational and social impairment with deficiencies in most areas.  It was noted that the Veteran is separated from his wife, who he reported pushing away due to anger.  He reported living alone and feeling isolated.  He reported being in group therapy.  Symptoms noted were: depressed mood, anxiety, suspiciousness, panic attacks weekly or more often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran reported no enjoyment.  Memory was limited.  Fund of knowledge was below normal.  Mood was anxious and nervous.  Affect was restricted.

The authoring psychologist noted that the Veteran would miss three or more days of work per months due to PTSD and he would need to leave early three or more days per month due to PTSD.  Additionally, the psychologist noted that the Veteran would not be able to stay focused for eight hours at least three days per month.  Further, it was stated that the Veteran would react in a violent manner once per month due to PTSD.

The Veteran was afforded a VA examination in July 2015.  There, the examiner stated that symptoms result in occupational and social impairment with reduced reliability and productivity.  The Veteran reported he was living with his wife in an apartment and that their relationship was good.  He also reported a good relationship with his adult son.  He reported being close with his son.  The Veteran reported, again, that his arthritis caused him to retire in 1999.  He reported no mental health treatment since 2014.  He reported consuming six beers per day and using cannabis twice per day.  Disturbed sleep was noted.  The Veteran reported nightmares three times per week.  He also endorsed mild hypervigilance.  He stated he watches doors when in public.  He denied significant irritability.  He also reported social withdrawal.  Forgetfulness was also noted.  The Veteran denied history of suicidal ideations, but endorsed feelings of helplessness, hopelessness, and worthlessness.  Grooming and hygiene were within normal limits.  The Veteran was oriented in all spheres.  The examiner stated that symptoms were stable since the 2012 VA examination.

Treatment records from throughout this period are of record and largely congruent with the VA examination reports above.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood. He has exhibited symptoms of constant depression which is described as deep, anxiety, thoughts about death, and chronic sleep impairment.  Likewise, GAF scores of 50 are noted.  This indicates serious symptoms related to the Veteran's PTSD. Thus, the criteria for a 70 percent rating are most closely approximated.

A rating in excess of 70 percent, however, is not warranted. There has been no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name. The DBQ showed that the Veteran exhibited intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene).  However, the evidence does not reflect that his symptoms overall closely approximated total social and occupational impairment.  To that end, the Veteran reported living with his wife for most of the appeal period, to include both before and after the DBQ.  Further, the Veteran reported a very close relationship with his adult son.  This indicates that the symptoms and overall impairment did not more nearly approximate the total social impairment required for a 100 percent rating.  Moreover, the psychologist who authored the DBQ stated that symptoms did not result in total social and occupational impairment.  While not binding on the Board, this opinion is consistent with the above evidence of record.  As such, the Veteran's disability picture does not more closely approximate total social and occupational impairment.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  Entitlement to a rating of 70 percent for PTSD is therefore warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date earlier than October 18, 2011, for the grant of service connection for residuals of prostate cancer is denied.

Entitlement to an effective date earlier than October 18, 2011, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than October 18, 2011, for the grant of service connection for ED is denied.

Entitlement to an effective date earlier than October 18, 2011, for the grant of service connection for PTSD with secondary alcohol dependence and cannabis abuse is denied.

A rating in excess of 100 percent for residuals of prostate cancer, prior to January 1, 2012, is denied.

An initial 70 percent rating, and no higher, for PTSD with secondary alcohol dependence and cannabis abuse, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Increased Ratings for Prostate Cancer after January 1, 2012 and ED

Most recently in February 2016, the Board remanded the matter of entitlement to higher ratings for prostate cancer after January 1, 2012, and ED for issuance of an SOC pursuant to Manlincon, 12 Vet. App. at 241, and 38 C.F.R. § 19.9(c) (2017).  An SOC was issued in April 2016.  The Veteran perfected an appeal of those issues in April 2016 via VA Form 9.  Those issues were certified to the Board in May 2016.  See VA Form 8.  Subsequent to that certification, in October 2017, the Veteran was afforded a VA examination detailing his prostate cancer and ED.  This pertinent evidence was not reviewed by the AOJ in conjunction with the claims for an increased rating after January 1, 2012 for prostate cancer and ED, and AOJ consideration of the additional evidence was not waived by the Veteran.  The Board emphasizes that the evidence (specifically the VA examination report) was generated by VA and not submitted by the Veteran.  Accordingly, the AOJ must be given the opportunity to review this evidence before the Board can render a decision.  See 38 C.F.R. § 20.1304(c) (2017).  See also 38 U.S.C.A. § 7105(e) See 38 U.S.C. §  7105(e)(1) (2012) (providing that additional evidence submitted after the substantive appeal is subject to initial review by the Board).  Under these circumstances, a remand is warranted for initial AOJ review of the August 2016 VA examination report and, if the claims remain denied, issuance of a supplemental statement of the case (SSOC) to the Veteran and his attorney if necessary.

Service Connection for a Heart Disability

The Board remanded the reopened claim for service connection in February 2016 for a VA examination to determine the nature and etiology of the Veteran's heart disability.

In April 2016, the Veteran was afforded a VA examination.  There, a diagnosis of supraventricular arrhythmia was noted.  It was also stated that the date of diagnosis was 2002.  The examiner stated that it was less likely than not that the Veteran's disability was caused or aggravated beyond normal progression by service.  The examiner stated that it was clear by the evidence that the Veteran's condition had its onset prior to service.  The examiner also stated that there was no evidence that the disability was aggravated beyond its normal progression during service.

As noted in the February 2016 Board remand, an April 1969 preinduction medical history report noted complaints of palpitation or pounding heart, pain or pressure in the chest, shortness of breath and dizziness or fainting spells.  However, his April 1969 preinduction physical examination noted that his heart was normal.  Service treatment records are silent for any heart problems.

Given the lack of any heart abnormalities noted on the April 1969 preinduction physical, he is presumed sound at entrance.  See 38 C.F.R. § 3.304(b) (the term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports"; a "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Id at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.

Notably, the April 2016 VA examiner, while indicating that it was clear that the Veteran's heart disability had its onset prior to service, offered no rationale as to why it was clear and unmistakable that such existed prior to service.  Further, the examiner stated that it was at least as likely as not that the heart disability was not aggravated during service.  However, as discussed above, the correct standard is whether the disability was clearly and unmistakably not aggravated by service.  In light of the above deficiencies, a remand for a new opinion utilizing the appropriate evidentiary standards is necessary.

TDIU

The claims for increased ratings and service connection being remanded could have a bearing on the Veteran's claim for a TDIU based on all service-connected disabilities.  Thus, those issues are inextricably intertwined with the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, the Board will defer adjudication on the TDIU claim pending the requested development of the claims being remanded.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion as to the etiology of the Veteran's heart disability from an appropriate specialist VA physician.  The Veteran's VA claims folder should be made available to the physician for review in conjunction with this request.

The physician is informed that during the Veteran's claim for service connection, he has been diagnosed with supraventricular arrhythmia.

The physician should address the following, for any diagnosed heart disability:

a.  Did any heart disorder clearly and unmistakably preexist the Veteran's period of active service, which began in May 1969?

b.  If so, was such disorder clearly and unmistakably NOT aggravated by any period of active service?

c.  If the answer to the above questions is negative, is it at least as likely as not (50 percent or greater probability) that a heart disability is etiologically related to the Veteran's period of active service?

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (which includes consideration of all evidence of record since the last adjudication, including the October 2017 VA prostate examination). After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


